In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered December 17, 1997, as denied those branches of their motion which were for partial summary judgment based on violations of Labor Law §§ 200, 240 (1) and § 241.
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the motion which was for partial summary judgment based- on a violation of Labor Law § 240 (1) and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiffs presented evidence that the accident was the result of a ladder breaking in two pieces and collapsing, thereby establishing a prima facie case under Labor Law § 240 (1) (see, Lopez v 36-2nd J Corp., 211 AD2d 667; Bras v Atlas Constr. Corp., 166 AD2d 401; La Lima v Epstein, 143 AD2d 886). The opposition papers did not raise any triable issues of fact.
The Supreme Court properly denied that branch of the motion which was for summary judgment based on a violation of Labor Law § 241 as the plaintiffs did not show that the defendant violated any provision of the Industrial Code which contains specific standards of conduct (see, Labor Law § 241 [6]; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494; Biszick v Ninnie Constr. Corp., 209 AD2d 661).
In addition, the Supreme Court properly denied that branch of the motion which was for summary judgment based on a violation of Labor Law § 200 since the plaintiffs failed to establish that the defendant had actual or constructive notice of the allegedly dangerous condition that caused his injury (see, Lombardi v Stout, 80 NY2d 290; Seaman v Chance Co., 197 AD2d 612). O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.